  Case 3:18-cr-00366-N Document 100 Filed 05/06/21           Page 1 of 2 PageID 557



                     UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION

  UNITED STATES OF AMERICA                    §
                                              §
                   v.                         §         Case No. 3:18-CR-00366-N
                                              §
  KAIRODSHA RULAI PERKINS,                    §
                                              §
                     Defendant.               §


                            NOTICE OF APPEARANCE


TO THE HONORABLE JUDGE OF SAID COURT:

      Elizabeth K. Stepp of Oberheiden P.C. hereby enters her notice of appearance as

counsel for Defendant Kai Perkins in this case. Ms. Stepp is a member of this Court and

her contact information is as follows:

                                   Elizabeth K. Stepp
                                Texas Bar No. 00788467
                                eks@federal-lawyer.com
                                   OBERHEIDEN, P.C.
                              440 Louisiana St., Suite 440
                                 Houston, Texas 77002
                              (214) 334-7648 (Telephone)
                               (972) 559-3365 (Facsimile)


      WHEREBY, Elizabeth K. Stepp respectfully requests that she be added to this

case as attorney for Defendant Kai Perkins and that she hereafter receive notice of

all settings and filings in this matter.




NOTICE OF APPEARANCE                                                                  1
  Case 3:18-cr-00366-N Document 100 Filed 05/06/21         Page 2 of 2 PageID 558



Date: May 6, 2021

                                                               Respectfully submitted,



                                                                  /s/ Elizabeth K. Stepp
                                                                     Elizabeth K. Stepp
                                                                     OBERHEIDEN, P.C.
                                                                Texas Bar No.00788467
                                                               eks@federal-lawyer.com
                                                          440 Louisiana St., Suite 200
                                                                 Houston, Texas 77002
                                                            (214) 334-7648 (Telephone)
                                                             (972) 559-3365 (Facsimile)

                                                  Attorneys for Defendant Kai Perkins




                           CERTIFICATE OF SERVICE

I hereby certify that on May 6, 2021, a true and correct copy of the above and foregoing
instrument was served on all counsel of record through the Court’s CM/ECF filing
system.

                                                                /s/ Elizabeth K. Stepp
                                                                   Elizabeth K. Stepp




NOTICE OF APPEARANCE                                                                  2
